FILED
                           NOT FOR PUBLICATION                              MAR 14 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BARRY ALAN LAYTON,                               No. 15-15319

              Petitioner-Appellant,              D.C. No. 2:14-cv-01153-WBS

 v.
                                                 MEMORANDUM*
STEVEN K. BORDIN, Chief Probation
Officer, Butte County,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Barry Alan Layton appeals from the district court’s judgment denying his 28

U.S.C. § 2254 habeas corpus petition. We have jurisdiction under 28 U.S.C.

§ 2253. We review a district court’s denial of a habeas corpus petition de novo,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
see Casey v. Moore, 386 F.3d 896, 904 (9th Cir. 2004), and we affirm.

      Layton contends that his state conviction for carrying a concealed weapon

under California Penal Code § 12025(a)(2) (2011) violates the Second

Amendment. The state court’s rejection of this claim was not contrary to, or based

upon an unreasonable application of, clearly established Supreme Court law. See

U.S.C. § 2254(d)(1); see also Peruta v. Cnty. of San Diego, 824 F.3d 919, 939 (9th

Cir. 2016) (en banc) (“[T]he Second Amendment right to keep and bear arms does

not include, in any degree, the right of a member of the general public to carry

concealed firearms in public.”).

      We treat Layton’s additional argument as a motion to expand the certificate

of appealability. So treated, the motion is denied. See 9th Cir. R. 22-1(e); Hiivala

v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).

      AFFIRMED.




                                          2                                    15-15319